DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) moving mechanism (claim 1, line 4)
(ii) beam vibrating mechanism (claim 1, line 6)
(iii) control device (claim 1, line 20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) moving mechanism (claim 1, line 4)
(ii) beam vibrating mechanism (claim 1, line 6)
(iii) control device (claim 1, line 20) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) moving mechanism (claim 1, line 4): Fig 1, X-axis carriage 22, Y-axis carriage 23, 0029 of US 2021/0260694.
(ii) beam vibrating mechanism (claim 1, line 6): Fig 2, galvano scanner unit 32, 0033.
(iii) control device (claim 1, line 20): Fig 1, NC device 50, 0025.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 18, 28, 29, 32, 35 recites “being possible; is possible”, which renders the claim indefinite because phrase “being possible; is possible” is not definite.  It is suggested to change to “being achieved, is achieved”.
Claim 1, lines 18, 28, 29, 32, 35 recites “being possible; is possible”, which renders the claim indefinite because phrase “being possible; is possible” is not definite.  It is suggested to change to “being achieved, is achieved”.
Claim 3, lines 16, 25, 26, 29 and 32 recites “being possible; is possible”, which renders the claim indefinite because phrase “being possible; is possible” is not definite.  It is suggested to change to “being achieved, is achieved”.
Claims 2 and 4 are objected to as being dependent on claims 1 and 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1

Claim 3 and claims dependent thereon are drawn to a process and thus meet the requirements for step 1.

Step 2a /prong 1)

Claim 1, and claims dependent thereon recite "... referring to a machining condition showing a relationship between a moving velocity at a time of relatively moving the machining head, and a vibration frequency of the laser beam, the moving velocity and the vibration frequency being obtained in advance for each plate thickness of the sheet metal, cutting of the sheet metal being possible at the moving velocity and the vibration frequency; and relatively moving the machining head at a moving velocity selected based on the referenced machining condition, and vibrating the laser beam at a vibration frequency selected based on the referenced machining condition, wherein in the machining condition, a single specific vibration frequency at which cutting of the sheet metal is possible is set to a maximum moving velocity at which cutting of the sheet metal is possible, and a plurality of vibration frequencies from a maximum frequency to a minimum frequency at which cutting of the sheet metal is possible are set to the moving velocity more than or equal to a minimum moving velocity and less than the maximum moving velocity at which cutting of the sheet metal is possible, which, under broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.

Except for the recitation “of emitting a laser beam for cutting sheet metal of stainless steel from a machining head, and irradiating the sheet metal; cutting the sheet metal by moving the machining head relatively to a surface of the sheet metal; vibrating the laser beam in a parallel direction with a cutting advancing direction of the sheet metal when cutting the sheet metal; the laser beam is vibrated at the specific vibration frequency when the machining head is relatively moved at the maximum moving velocity, and the laser beam is vibrated at a vibration frequency selected from the plurality of vibration frequencies from the maximum frequency to the minimum frequency when relatively moving the machining head at any moving velocity more than or equal to the minimum moving velocity and less than the maximum moving velocity” which a user can manually perform a cutting operation with a hand held laser, the determinations in the context of these claims are capable of being performed in the mind of a user.

It is noted that claim 1 does not require a computer to perform any of the claimed steps. Accordingly, the claims recite an abstract idea.

Step 2a /prong 2)

This judicial exception is not integrated into a practical application. The claims recite the additional elements of “emitting a laser beam for cutting sheet metal of stainless steel from a machining head, and irradiating the sheet metal; cutting the sheet metal by moving the machining head relatively to a surface of the sheet metal; vibrating the laser beam in a parallel direction with a cutting advancing direction of the sheet metal when cutting the sheet metal; the laser beam is vibrated at the specific vibration frequency when the machining head is relatively moved at the maximum moving velocity, and the laser beam is vibrated at a vibration frequency selected from the plurality of vibration frequencies from the maximum frequency to the minimum frequency when relatively moving the machining head at any moving velocity more than or equal to the minimum moving velocity and less than the maximum moving velocity”

The additional elements are generically recited and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

The additional elements do not add any meaningful limitation to the abstract idea because they are insignificant extra solution activity.

Step 2b

The claims do not include additional elements that when considered individually and in combination are sufficient to amount to significantly more than the judicial exception for the following reasons:

emitting a laser beam for cutting sheet metal of stainless steel from a machining head, and irradiating the sheet metal; cutting the sheet metal by moving the machining head relatively to a surface of the sheet metal; vibrating the laser beam in a parallel direction with a cutting advancing direction of the sheet metal when cutting the sheet metal; the laser beam is vibrated at the specific vibration frequency when the machining head is relatively moved at the maximum moving velocity, and the laser beam is vibrated at a vibration frequency selected from the plurality of vibration frequencies from the maximum frequency to the minimum frequency when relatively moving the machining head at any moving velocity more than or equal to the minimum moving velocity and less than the maximum moving velocity” which a user can manually perform a cutting operation with a hand held laser 
the recited additional elements are well understood, routine and conventional
The recited additional elements are not significantly more.

The claims are drawn to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/25/2022